Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 38-57 are pending and currently under consideration. 

Drawings 
2. The drawings filed on 12/10/2020 are accepted by the Examiner.

Information Disclosure Statement
3. Applicant has not filed the information disclosure statement in the instant application yet.

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
4. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

5. Claims 38-57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US 11,208,489 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 38-57 of the present application are drawn to a method of reducing proptosis by at least 2 mm, reducing the Clinical Activity Score (CAS), reducing the severity of diplopia, or improving the visual appearance in a subject with thyroid eye disease (TED) comprising administering to a subject in need thereof a therapeutically-effective amount of an antibody, or a fragment thereof, wherein the antibody specifically binds and inhibits IGF-1R.
On the other hand, claims 1-24 of US 11,208,489 B2 are drawn to a method of reducing proptosis by at least 2 mm in a subject with thyroid eye disease (TED), comprising administering to the subject an effective amount of an antibody, or an antigen binding fragment thereof, comprising a heavy chain comprising CDR1, CDR2 and CDR3 and a light chain comprising CDR1, CDR2 and CDR3, as set forth in SEQ ID NOS: 1-6, respectively, wherein the antibody specifically binds and inhibits IGF-1R.
Claims 38-57 of present application and claims 1-24 of US 11,208,489 B2 vary in scope and are obvious over each other. Moreover, claims 1-24 of US 11,208,489 B2 are related to the instant claims 38-57 as species to genus with respect to the IGF-IR antibody. A species renders its genus obvious and thus anticipates the genus.
6. Claims 38-57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US 11,208,490 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 38-57 of the present application are drawn to a method of reducing proptosis by at least 2 mm, reducing the Clinical Activity Score (CAS), reducing the severity of diplopia, or improving the visual appearance in a subject with thyroid eye disease (TED) comprising administering to a subject in need thereof a therapeutically-effective amount of an antibody, or a fragment thereof, wherein the antibody specifically binds and inhibits IGF-1R.
On the other hand, claims 1-11 of US 11,208,490 B2 are drawn to a method of reducing proptosis by at least 2 mm in an eye in a subject with thyroid eye disease (TED), comprising administering to the subject an effective amount of an antibody, or an antigen binding fragment thereof, comprising a heavy chain comprising CDR1, CDR2 and CDR3 and a light chain comprising CDR1, CDR2 and CDR3, as set forth in SEQ ID NOS: 1-6, respectively, wherein the antibody specifically binds and inhibits IGF-1R.
Claims 38-57 of present application and claims 1-11 of US 11,208,490 B2 vary in scope and are obvious over each other. Moreover, claims 1-11 of US 11,208,490 B2 are related to the instant claims 38-57 as species to genus with respect to the IGF-IR antibody. A species renders its genus obvious and thus anticipates the genus.



Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

7. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 38-48, 50-51, 53, and 55-56 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 38-48, 51, and 53 are drawn to a method of reducing proptosis by at least 2 mm, reducing the clinical activity score (CAS), reducing the severity of diplopia, or improving the visual appearance of a subject with thyroid eye disease (TED) comprising administering to a subject in need thereof a therapeutically-effective amount of an antibody, or a fragment thereof, that specifically binds and inhibits insulin-like growth factor I receptor (IGF-IR). The claims do not require that the antibody possesses any particular conserved structure nor other disclosed distinguishing feature. Claim 50 recites an antibody, or a fragment thereof, that that specifically binds and inhibits insulin-like growth factor I receptor (IGF-IR) and comprises a heavy chain variable region having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 7 and a light chain variable region having at least 80%sequence identity to the amino acid sequence of SEQ ID NO: 8; or a heavy chain variable region having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 11 and a light chain variable region having at least 80%sequence identity to the amino acid sequence of SEQ ID NO: 12. The claim recites a partial structure in the form of percentage sequence homology. Claim 55 recites “one or more pharmaceutically active compounds”, whereas claim 56 recites “other anti-CD20 antibodies”, “other anti-IL-6 antibodies”, “other anti-TNFα antibodies”. The claims do not require that the pharmaceutically active compounds or other antibodies possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims encompass a genus of antibodies without defined structural features. 
The specification discloses Antibody 1 (or teprotumumab) and Antibody 2 (Table 2 on page 30). Antibody 1 comprises a set of six CDRs set forth in SEQ ID NOS: 1-6 or a pair of heavy chain variable region and light chain variable region corresponding to SEQ ID NOS: 7 and 8. Antibody 2 comprises CDR1 of SEQ ID NO: 1, CDR2 of SEQ ID NO: 9, CDR3 of SEQ ID NO: 3 of heavy chain variable region and CDR1 of SEQ ID NO: 4, CDR2 of SEQ ID NO: 10, and CDR3 of SEQ ID NO: 6 of light chain variable region, or a pair of heavy chain variable region and light chain variable region corresponding to SEQ ID NOS: 11 and 12.  However, such an instant disclosure is insufficient to support the broad genus of antibodies. 
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of antibodies or fragments thereof, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of antibodies and thus the instantly claimed method using the same.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
9. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10. Claims 40, 45, 48, 51, and 56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 45 is indefinite because it recites “a dosage of about 5 mg/kg to about 20 mg/kg antibody in subsequent doses”. However, claim 40, from which claim 45 depends, does not recite a particular first dose, rendering the claim indefinite. 
(ii). Claim 48 recites a limitation, “no more than about 2 nM”. The word “about” renders the claim indefinite. 
(iii). Claim 51 recites acronyms “antibody 1” or “antibody 2”. First, such a term is determined arbitrarily without a definitive structure. Others in the field may prepare the same antibody and give an entirely different name. Thus, claiming a biochemical molecules by a particular name given to the molecule by various workers in the field fails to distinctly claim what the molecules is. Applicants should particularly point out the antibody by reciting characteristics associated with the antibody, such as sequence identifiers (SEQ ID NO).
(iv). Claim 56 is indefinite because it recites “other anti-CD20 antibodies”, “other anti-IL-6 antibodies”, “other anti-TNFα antibodies”. It is unclear what the metes and bounds of the limitations are, rendering the claim indefinite. 
(v). Claim 40 is indefinite because it recites “a method of complete resolution of diplopia in a subject”. It is unclear what the metes and bounds of the term “complete resolution” are, rendering the claim indefinite.

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

13. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13. Claims 38-54 and 57 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smith et al. (N Engl J Med 2017; 376:1748-1761). 
Smith et al. teach a method (a clinical trial) of treating thyroid-associated ophthalmopathy (also known as thyroid eye disease (TED), Graves’ ophthalmopathy, and Graves’ Orbitopathy), comprising administering to a patient in need thereof a therapeutically effective amount of an anti-IGF-IR antibody, teprotumumab. The treatment includes reducing proptosis by at least 2 mm, reducing the clinical activity score (CAS), treating diplopia, or improving the specific quality-of-life scale (GO-QOL) of a patient with thyroid eye disease (page 1750, right column, Figure 1 Screening, Randomization, Response, and Follow-up of Trial Patients; Fig. 2; Table 2). Scores on the visual-functional subscale rage from 0 to 100, and a change of 8 points is considered to be clinically relevant (Fig. 2, Panel D; Table 2). Scores on the appearance subscale range from 0 to 100, and a change of 8 points is considered to be clinically relevant (Figure 2, panel E; Table 2).  
The treatment comprises intervention (24 weeks) and follow up (48 weeks) (page 1749, right column, under Design). Patients received eight intravenous infusions, one every 3 weeks starting with an initial dose of 10 mg per kilogram of body weight, followed by 20 mg per kilogram for the remaining seven infusions (page 1750, left column, the 5th paragraph). 
Thus, the teachings of Smith et al. meet the limitations of claims 38-54 and 57.


Claim Rejections under 35 USC § 103(a)
13. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14. Claims 55 and 56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (N Engl J Med 2017; 376:1748-1761) as applied to claims 38-54 and 57 above, and further in view of WO 2016/064716 A1 (28 April 2016).
Smith et al. teach a method of treating thyroid eye disease as applied to claims 38-54 and 57 above.
Smith et al. do not teach a method of treating diplopia in a subject with thyroid eye disease comprising administering a pharmaceutical composition comprising teprotumumab and one or more pharmaceutically active compounds, such as a thyroid-stimulating hormone receptor inhibitor. 
 WO 2016/064716 A1 teaches a method of treating thyroid eye disease (TED; also commonly known as thyroid-associated ophthalmopathy (TAO), Graves’ ophthalmopathy, and Graves’ Orbitopathy), comprising administering to a subject in need thereof a therapeutically effective amount of (a) an inverse agonist of TSHR or a neutral antagonist of TDHR and (b) an IGFR inhibitor, such as teprotumumab (Abstract; bottom of page 1 to top of page 2; page 16, lines 25-27; claims 1-3, 10-11, and 31-33). Graves' orbitopathy occurs in 80% of Graves' hyperthyroid patients. Symptoms range from mild to moderate to severe to sight-threatening. Protrusion of the eyeball (proptosis) and varying degrees of extra-ocular muscle weakness or paralysis leading to double vision (diplopia) can be disfiguring and incapacitating (page 10, lines 23-26). The therapeutically effective dosage of the compounds can be provided as repeated doses within a prolonged prophylaxis or treatment regimen that will yield clinically significant results to alleviate one or more symptoms or detectable conditions (page 22, lines 15-17).
It would have been obvious for one skilled in the art to treat diplopia in a subject with thyroid eye disease comprising administering a pharmaceutical composition comprising teprotumumab and one or more pharmaceutically active compounds, such as a thyroid-stimulating hormone receptor inhibitor taught by WO 2016/064716 A1. One would have been motivated to do so because WO 2016/064716 A1 teaches a combination therapy for diplopia in a subject with thyroid eye disease as noted above. 
15. Claims 38-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2016/064716 A1 (28 April 2016). 
WO 2016/064716 A1 teaches a method of treating thyroid eye disease (TED; also commonly known as thyroid-associated ophthalmopathy (TAO), Graves’ ophthalmopathy, and Graves’ Orbitopathy), comprising administering to a subject in need thereof a therapeutically effective amount of an anti-IGF-IR antibody, such as teprotumumab, which inhibits the binding of IGF-1 or IGF-2 to IGF-1R (bottom of page 1 to top of page 2; page 16, lines 25-27; page 1, lines 10-14; claims 1-3, 10-11, and 31-33). Graves' orbitopathy occurs in 80% of Graves' hyperthyroid patients. Symptoms range from mild to moderate to severe to sight- threatening. Protrusion of the eyeball (proptosis) and varying degrees of extra-ocular muscle weakness or paralysis leading to double vision (diplopia) can be disfiguring and incapacitating (page 10, lines 23-26).The therapeutically effective dosage of the compounds can be provided as repeated doses within a prolonged prophylaxis or treatment regimen that will yield clinically significant results to alleviate one or more symptoms or detectable conditions (page 22, lines 15-17). 
WO 2016/064716 A1 does not teach reducing proptosis by at least 2 mm or improving the visual appearance by at least 8 points or 16 points in a subject with TED. However, it would have been obvious for one skilled in the art to determine the efficacy of the treatment of TED and to select reducing proptosis by at least 2 mm or improving the visual appearance by at least 8 points or 16 points as indicative of the therapeutic efficacy.  

Conclusions
16. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      September 4, 2022